Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This office action is in response to the amendment filed December 8, 2021.  Claims 1 – 14 and 19 – 24 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



s 1 through 4, 6 through 11, 13, 14, 19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Ueno (2011/-0148825).

With regard to claims 1, 8 and 14, Ueno discloses a driving method for a display device (Title “METHOD FOR DRIVING DISPLAY DEVICE”), wherein the display device comprises a display panel ([0001] “The present invention relates to: a display device including a display panel …”), a driving circuit ([0065] “FIG. 1 illustrates a case in which gate drivers (scan signal line driving circuits) are integrally provided in a display panel”), and a power source configured for providing a voltage required by the display panel and the driving circuit ([0032] “… it is possible to reduce a waste of power consumption” wherein the office finds reference to more efficient power consumption necessarily discloses a power source);
the display panel comprises screen gate driving circuits configured for receiving a screen gate driving signal output by the driving circuit to drive a gate line in the display panel, and the screen gate driving circuits comprise include a first screen gate driving circuit and a second screen gate driving circuit (Figure 1, #s 30 & 40); 
the first screen gate driving circuit and the second screen gate driving circuit are disposed on two sides of the display panel respectively (Figure 1, #s 30 & 40);
the screen gate driving signal comprises a first frame start signal and a second frame start signal independent of each other; the first frame start signal is configured to control controls the first screen gate driving circuit, and the second frame start signal is configured to control controls the second screen gate driving circuit (Figure 1, GSPOI (Main) & GSPOI (Sub); wherein each of the first screen gate driving circuit and the 
the driving method comprises:
in response to detecting when it is detected that the first frame start signal output by the driving circuit is a non-operating level (Figure 14 S22 NO), making the first screen gate driving circuit not operate (Figure 14, S23);
in response to detecting when it is detected that the first frame start signal output by the driving circuit is an operating level (Figure 14 S22 YES), causing the first screen gate driving circuit to operate normally (Figure 14 return to S21);
in response to detecting when it is detected that the second frame start signal output by the driving circuit is a non-operating level (Figure 14 S22 YES), making the second screen gate driving circuit not operate (Figure 14 S21 “SPOI(Sub): START PULSE (NOT OUTPUTTED) …”); and
in response to detecting when it is detected that the second frame start signal output by the driving circuit is an operating level (Figure 14 S23), causing the second screen gate driving circuit to operate normally (Figure 14 S23);
wherein the first frame start signal and the second frame start signal are independent of each other (Figure 1, GSPOI (Main) & GSPOI (Sub);
wherein in the case where either of the first screen gate driving circuit and the second screen gate driving circuit has a malfunction, the other of the two is operative to function normally for single-sided driving all the gate lines of the display panel (Figure 14).

With regard to claims 2 and 9, Ueno discloses the driving circuit comprises a timing controller (Figure 1, Level Shifter) and a level shifter (Figure 1, #s 30 and 40); the timing controller is configured to output a logic level signal (Figure 1 Arrows between Level Shifter and #s 30 and 40), and the level shifter is configured to receive the logic level signal output by the timing controller and convert the logic level signal into a screen gate driving signal (Figure 3 “Gate Output”);
wherein the logic level signal output by the timing controller comprises a first frame start timing control signal and a second frame start timing control signal independent of each other (Figure 1 Arrows from Level Shifter to #30 and Arrows from Level Shifter to #40); the level shifter is configured to receive the first frame start timing control signal to output the first frame start signal (Figure 1, #30), and is further configured to receive the second frame start timing control signal to output the second frame start signal (Figure 1, #40).

With regard to claims 3 and 10, Ueno discloses the timing controller comprises a first general purpose input/output port and a second general purpose input/output port; the first general purpose input/output port is configured to output the first frame start timing control signal to the level shifter, and the second general purpose input/output port is configured to output the second frame start timing control signal to the level shifter ([0078] “The liquid crystal display device 1 includes a level shifter 72, which causes a logic level to be shifted to a gate driving level or vice versa, between the first gate driver 30 and the second gate driver 40 (see FIG. 1)”).

With regard to claims 4 and 11, Ueno discloses the level shifter comprises a first low frequency port and a second low frequency port (Figure 1, outer upward arrows from the two Level Shifters); the level shifter is configured to convert the first frame start timing control signal into the first frame start signal (Figure 1, GSPOI (Main) and (Sub) and outer upward arrows from the two Level Shifters), and transmit the first frame start signal to the first screen gate driving circuit through the first low frequency port (Figure 1, outer upward arrows from the two Level Shifters); and the level shifter is configured to convert the second frame start timing control signal into the second frame start signal (Figure 1, GSPOI (Main) and (Sub) and outer upward arrows from the two Level Shifters), and transmit the second frame start signal to the second screen gate driving circuit through the second low frequency port (Figure 1, outer upward arrows from the two Level Shifters).

With regard to claims 5 and 12, Ueno discloses the logic level signal output by the timing controller comprises a clock control signal and a low frequency clock control signal (Figure 1, GCK (Main) and GSPOI (Main)), and the level shifter is configured to convert the clock control signal into clock signals and transmit the clock signals to the first screen gate driving circuit and second screen gate driving circuit (Figure 1, outer upward arrows from the two Level Shifters); the level shifter is configured to convert the low frequency clock control signal into low frequency clock signals and transmit the low frequency clock signals to the first screen gate driving circuit and second screen gate driving circuit (Figure 1, outer upward arrows from the two Level Shifters); and wherein lines through which the level shifter transmits the clock signals and the low frequency 

With regard to claims 6 and 13, Ueno discloses the logic level signal output by the timing controller comprises a clock control signal and a low frequency clock control signal (Figure 1, GCK (Main) and GSPOI (Main)), and the level shifter is configured to convert the clock control signal into clock signals and transmits transmit the clock signals to the first screen gate driving circuit and second screen gate driving circuit (Figure 1, outer upward arrows from the two Level Shifters); the level shifter is further configured to convert the low frequency clock control signal into low frequency clock signals and transmit the low frequency clock signals to the first screen gate driving circuit and second screen gate driving circuit (Figure 1, outer upward arrows from the two Level Shifters); and wherein transmission lines through which the level shifter transmits the clock signals and the low frequency clock signals to the first screen gate driving circuit and the second screen gate driving circuit are independent of each other between the first screen gate driving circuit and the second screen gate driving circuit (Figure 1).

With regard to claim 7, Ueno discloses the screen gate driving signal comprises a high level turn-on thin-film transistor switching voltage and a low level turn-off thin-film transistor switching voltage (Figure 4, G1(Main) wherein the pulse discloses the high level turn-on and the non-pulse area discloses the low level turn-off).

With regard to claim 19, Ueno discloses in the case where either of the first screen gate driving circuit and the second screen gate driving circuit has a malfunction, the other of the two is operative to function normally for single-sided driving all the gate lines of the display panel (Figure 7).

With regard to claim 23, Ueno discloses the first frame start signal and the second frame start signal have the same timing (Figure 1, GSPOI left and GSPOI right).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 5, 12, 20, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno.

With regard to claims 5 and 12, Ueno discloses the logic level signal output by the timing controller comprises a clock control signal and a low frequency clock control signal (Figure 1, GCK (Main) and GSPOI (Main)), and the level shifter is configured to convert the clock control signal into clock signals and transmit the clock signals to the first screen gate driving circuit and second screen gate driving circuit (Figure 1, outer upward arrows from the two Level Shifters); the level shifter is configured to convert the low frequency clock control signal into low frequency clock signals and transmit the low frequency clock signals to the first screen gate driving circuit and second screen gate driving circuit (Figure 1, outer upward arrows from the two Level Shifters).  
		The office finds no specific disclosure in Ueno wherein lines through which the level shifter transmits the clock signals and the low frequency clock signals to the first screen gate driving circuit and the second screen gate driving circuit are the same between the first screen gate driving circuit and the second screen gate driving circuit, wherein the first screen gate driving circuit and the second screen gate driving circuit are each coupled to the same set of transmission lines, which is led out of the level shifter and configured to transmit the clock signals and the low frequency clock signals.  Since courts have found, the use of one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice 

With regard to claim 20, Ueno discloses the lines comprise a set of clock signal lines and a set of low-frequency clock signal lines (Figure 1, GCK (Main) and GSPOI (Main)).

With regard to claim 21, Ueno discloses the set of low-frequency clock signal lines comprise two low-frequency clock signal lines (Figure 1, signals to the left and signals to the right).

With regard to claim 22, Ueno discloses the clock signals received by the first screen gate driving circuit and the clock signals received by the second screen gate driving circuit have the same timings, and wherein the low-frequency clock signals received by the first screen gate driving circuit and the low-frequency clock signals received by the second screen gate driving circuit have the same timings (Figure 6 wherein the office considers the timing of GCK(Main) and GCKB(Main) on the left as being the same as the timing of GCK(Sub) and GCKB(Sub) on the right).

With regard to claim 24, the office finds no specific disclosure in Ueno wherein one set of clock signal lines is led out of the level shifter, and each of the clock signal lines is branched into a first clock signal line that is fed into the first screen gate driving circuit and a second clock signal line that is fed into the second screen gate driving circuit; and wherein one set of low-frequency clock signal lines is led out of the level shifter, and each of the low-frequency clock signal lines is branched into a first low-frequency clock signal line that is fed into the first screen gate driving circuit and a second low-frequency clock signal line that is fed into the second screen gate driving circuit.  
Since courts have found, the use of one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering . 


Response to Arguments
Applicant's arguments with respect to claims 1 through 14 and 19 through 24 have been considered but are directed toward newly amended claims and are believed 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571)270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARK W REGN/Primary Examiner, Art Unit 2622